Citation Nr: 0423372
Decision Date: 08/25/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-00 844	)	DATE SEP 08 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois





ORDER

The following correction is made in a decision issued by the Board in this case on August 25, 2004:

Under the REPRESENTATION heading, please delete Veterans of Foreign Wars of the United States, and insert Vietnam Veterans of America.



	                  _________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0423372	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss, including on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from June 1967 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO denied entitlement to a compensable rating for 
bilateral hearing loss.  

The veteran testified at a videoconferencing hearing before 
the undersigned in April 2004, a transcript of which has been 
associated with the claims file.

The issue of entitlement to a compensable evaluation on an 
extraschedular basis for bilateral hearing loss is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

Bilateral hearing loss ear is manifested by no greater than 
level I hearing loss in either ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the November 2001 rating decision, the 
November 2002 Statement of the Case and the July 2003 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The November 2002 Statement of the 
Case sets forth the text of the VCAA regulations.  

In addition, in January 2004 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, which essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Since the VCAA 
notification letter was not sent to the veteran before the 
AOJ adjudication that led to this appeal, its timing did not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  



While the VCAA notice was not provided before the AOJ 
adjudication of the claim, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  After such notice, the veteran was given ample 
time in which to respond.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
undergone a VA examination in connection with his claim for a 
compensable rating for hearing loss.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2003).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluations for bilateral defective hearing are determined on 
the basis of organic impairment of hearing acuity established 
by controlled speech discrimination tests and the average 
hearing threshold level determined by pure tone audiometry 
testing.  The VA rating schedule sets forth 11 levels of 
auditory acuity, shown in chart form, designated as level I 
for essentially normal hearing through level XI for profound 
deafness at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree speech discrimination ability.  
38 C.F.R. § 4.85, Tables VI and VII (2003).  

The rating schedule contains additional provisions for 
evaluating exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86 specifies the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background 

Service connection for bilateral hearing loss was granted by 
the RO in February 2000 and a noncompensable rating was 
assigned.  

The veteran did not appeal the rating assigned.  By the same 
rating decision the RO granted service connection for 
tinnitus and assigned a 10 percent rating.  

The veteran filed a claim for an increased rating in August 
2001.  

In support of his claim for increase, the veteran submitted 
the report of VA audiometric testing performed in August 
2001.  The pure tone thresholds in the right ear were 5, 20, 
60, and 70 decibels at 1,000, 2,000, 3000 and 4,000 hertz, 
respectively.  The thresholds for the left ear were 5, 15, 45 
and 60 decibels at the same frequencies, respectively.  The 
speech discrimination scores were 100 percent in the right 
ear and 92 percent in the left ear.  These test results were 
interpreted to show normal hearing to 2,000 hertz, falling to 
a moderate to severe sensorineural hearing loss with an 
excellent word recognition score.  

Also received form the veteran was an August 2001 report from 
a private examiner showing pure tone thresholds identical to 
the August 2001 VA results.  The diagnosis was severe 
sensorineural hearing loss.  

The veteran underwent further VA audiometric testing in June 
2003.  He complained of decreased hearing bilaterally since 
the last testing, stating that he required more frequent 
repetition and had increased difficulty with background 
noise, small children and cell phones.  On examination, the 
pure tone thresholds in the right ear were 10, 30, 60, and 75 
decibels at 1,000, 2,000, 3000 and 4,000 hertz, respectively.  

The thresholds for the left ear were 10, 20, 55 and 70 
decibels at the same frequencies, respectively.  Speech 
discrimination scores were 96 percent in each ear.  The 
examiner stated that pure tone air and bone conduction 
audiometry using conventional methods revealed essentially 
unchanged thresholds from previous testing.  The examiner 
further stated that the audiologic findings did not indicate 
the presence of an ear or hearing disorder that warranted 
medical followup or a condition which, if treated, might 
change hearing thresholds.  

Audiometric test results obtained by a private audiologist  
in March 2004 are of record.  The pure tone thresholds in the 
right ear were 8, 30, 65, and 75 decibels at 1,000, 2,000, 
3000 and 4,000 hertz, respectively.  The thresholds for the 
left ear were 8, 10, 45 and 65 decibels at the same 
frequencies, respectively.  Speech discrimination scores were 
94 percent in each ear.  

In an accompanying statement dated in April 2003, the 
audiologist explained that the VA rating formula does not 
include the full speech range and discounts the importance of 
high frequency hearing by using an averaging method.  He 
further indicated that while the VA system is adequate for 
assessing disability under ideal scenarios, it underestimates 
communicative difficulties under adverse listening conditions 
such as foreign accents, speech at a distance, speech in 
reverberant places and speech in the presence of noise.  He 
related that the veteran's work environment contains all of 
these adverse situations.  

In support of his claim the veteran has submitted a number of 
statements from friends and coworkers providing descriptions 
of the manner and extent to which the veteran's hearing loss 
creates difficulty in communication in everyday situations, 
especially at work.  

At his April 2004 videoconference hearing, the veteran 
described various circumstances that he believed indicated a 
marked interference with his ability to work, stating that in 
his job as chief construction instructor at two airports he 
was required to communicate with other people both in person 
and by radio and had much difficulty understanding, 
especially since there was always a lot of loud background 
noise from such sources as airplanes and construction or when 
talking to Spanish-speaking personnel.  He stated that he did 
okay if he could read people's lips but had had to find other 
ways to work around his problem such as by bringing a friend 
to meetings to act as an interpreter.  He believed that it 
was hard to determine whether his hearing loss had prevented 
advancement on the job because there were other factors.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The ratings for service-connected bilateral defective hearing 
are assigned in accordance with a formula incorporated into 
the VA rating schedule in chart form which identifies eleven 
levels of hearing loss impairment for which numeric 
designations are assigned.  The selection of a disability 
evaluation for hearing loss is established by the mechanical 
application of the rating criteria to the numeric 
designations assigned on the basis of the audiometric test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In the present case, comparison of the speech recognition 
scores and pure tone audiometry thresholds to the regulatory 
requirements shows that the veteran has Level I hearing in 
each ear.  The test results obtained by VA examinations in 
August 2001 and June 2004 and by a private examiner in April 
2004 are consistent in showing Level I hearing.  Under Table 
VII of the rating schedule, Level I hearing in the each ear 
translates to a noncompensable rating for the veteran's 
service-connected hearing loss.  

It should be noted that the rating criteria contain 
additional provisions for rating certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 in cases where the speech discrimination 
test may not reflect the severity of communicative 
dysfunction experienced by certain veterans.  These patterns 
were identified in review studies carried out by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service in 1991.  

The revised provisions, which are set forth above, apply 
where the pure tone thresholds at each of four specified 
frequencies are 55 decibels or more or where there is a wide 
discrepancy between the decibels reported at 1,000 and 2,000 
hertz.  
If either is shown, the speech discrimination scores need not 
be considered.  In the present case, the test scores of 
record obtained at the VA examination do not qualify for 
special treatment under these provisions since the pure tone 
thresholds in either ear were not 55 decibels or more at each 
of the relevant frequencies and the discrepancy between the 
thresholds at 1,000 and 2,000 hertz are far less than that 
required by the regulation.  

The rating schedule does not make provision for consideration 
of a claimant's subjective complaints regarding hearing 
problems encountered in everyday hearing situations when 
rating the hearing loss disability under the schedular 
criteria.  Those complaints will be considered in connection 
with review of the veteran's potential extraschedular 
entitlement, discussed below.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for a compensable 
rating for bilateral hearing loss, and that the benefit of 
the doubt rule therefore does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss on a schedular basis is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA ) AMC.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).
The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in January 
2004 which does not fully comply with the notice requirements 
of Quartuccio, supra. as to the question of entitlement to an 
extraschedular rating for hearing loss under 38 C.F.R. 
§§ 3.321(a).  The RO must ensure that the requirements of the 
VCAA are satisfied in full.  

Extraschedular Entitlement to a Compensable Rating 

The veteran's contentions on appeal are directed at 
establishing that, notwithstanding the schedular 
requirements, his bilateral hearing loss creates a 
substantial occupational impediment in his individual case.  

In order for subjective complaints to be taken into account, 
the question of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003) must be considered.  The 
governing norm under this regulation is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO has cited the regulation and has 
considered its application in this case.  

The CAVC has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically the Under Secretary 
for Benefits (formerly the Chief Benefits Director) or the 
Director of the VA Compensation and Pension Service.  Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  

The CAVC clarified in Bagwell v. Brown, 9 Vet. App. 337 
(1996), that it did not read the regulation to preclude the 
Board from affirming an RO conclusion that a claim did not 
meet the criteria for submission to these Central Office 
officials pursuant to § 3.321(b)(1) or from reaching such a 
conclusion on its own.  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash, 8 Vet. App. at 
227.

In this case, it is undisputed that hearing loss has not 
resulted in a need for frequent hospitalizations and the only 
area of dispute involves the extent of interference with 
employment.  However, the Board believes that the veteran has 
made a strong case for considering his claim for increase 
under the above regulation on the basis of marked 
interference with his employment as a construction 
supervisor.  

The veteran has provided credible information concerning the 
effect that his hearing impairment has on his ability to work 
daily in a noisy airport environment where he must 
communicate orally under adverse conditions that include 
airplane and construction, the need to talk to others by 
radio, and the additional difficulty of having to understand 
personnel who do not speak clear English.  His account 
includes much credible detail and is supported by statements 
from friends and coworkers.  His claim is further supported 
by a statement from a private audiologist who has expressed a 
professional opinion that, in this particular case, the VA 
rating criteria does not adequately take into account the 
veteran's ability to hear adequately in noisy surroundings 
such as those described.  

Since the Board does not have the authority under the law to 
assign an extraschedular evaluation, the Board must remand 
the claim to the RO by way of the VBA AMC so that the case 
may be referred to the appropriate officials in the VA 
Central Office for a determination as to whether it presents 
an unusual disability picture that renders impractical the 
application of the regular schedular rating standards.  



Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should refer the case to 
the Under Secretary or the Director of 
the VA Compensation and Pension Service 
at the VA Central Office in Washington, 
D.C., for consideration of the question 
of entitlement to a compensable rating 
for bilateral hearing loss on an 
extraschedular basis 

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased (compensable) 
evaluation for bilateral hearing loss on an extraschedular 
basis, and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



